Exhibit 10.5

[grc5txwwdwr4000001.jpg]c/o MidCap Financial Services, LLC, as Servicer 7255
Woodmont Avenue, Suite 200

Bethesda, MD 20814

www.midcapfinancial.com

 

 

April 20, 2020

 

 

VIA EMAIL

 

Paul Little

Chief Financial Officer Sientra, Inc.

420 South Fairview

Santa Barbara, CA 93117

 

RE:Proposed SBA Loan 1

 

Dear Paul:

 

We refer to that certain Credit and Security Agreement dated as of July 25, 2017
(as amended, modified, supplemented and restated from time to time, the “Credit
Agreement”) by and among MidCap Financial Trust, as administrative agent for the
Lenders thereunder (in such capacity and together with its successors and
assigns, “Agent” or “us”), and Sientra. Inc., as borrower and the other
Borrowers from time to time party thereto (collectively, “Borrower” or “you”),
the other Credit Parties from time to time party thereto and the Lenders from
time to time party thereto. Capitalized terms used but not defined herein shall
have the meaning set forth in the Credit Agreement.

 

You have informed us that you intend to incur certain loan obligations in
reliance on the Small Business Administration's Payroll Protection Program under
the Coronavirus Aid, Relief, and Economic Security Act [P.L. 116-136] (the
“Payroll Protection Program”) in an aggregate principal amount of up to

$6,651,600 (the “SBA Loan”). The incurrence of the SBA Loan requires Agent's and
Required Lender's consent under the Credit Agreement, and accordingly, you have
requested our consent to incur of the SBA Loan. Agent and Required Lenders
hereby consent to the incurrence of the SBA Loan and agree that such SBA Loan
shall constitute “Permitted Indebtedness” or “Permitted Debt” (as applicable)
under the terms of the Credit Agreement, subject to the following terms and
conditions:

 

 

(a)

Borrower shall have submitted all required forms, applications and certificates
required for, and shall have been conditionally approved to receive, the SBA
Loan under the Paycheck Protection Program; and

 

 

(b)

Borrower shall (i) at all times comply with all terms applicable to the SBA
Loan, including without limitation, any requirements with respect to the use of
proceeds of the SBA Loan,

 

(ii) make only regularly scheduled payments of interest accruing on, and to the
extent required under, the SBA Loan at a rate not exceeding 1.0% per annum in
respect thereof, and (iii) take all actions necessary and promptly file all
required reporting to ensure that no less than 90% of the SBA Loan will be
forgiven in accordance with the loan forgiveness provisions of the Paycheck
Protection Program, and provide evidence reasonably satisfactory to Agent
substantiating such forgiveness by the date that is 120 days after the date on
which the SBA Loan was incurred.

The Credit Parties agree that any failure to comply with the foregoing
conditions shall constitute an immediate and automatic Event of Default.

 

1

 

--------------------------------------------------------------------------------

 

In addition to and the foregoing, Credit Parties, Agent and Required Lenders
hereby agree as follows:

 

1.The consent set forth in this letter agreement is effective solely for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to: (a) except as expressly provided herein, be a consent to any
amendment, waiver or modification of any term or condition of the Credit
Agreement or of any other Financing Document, which shall remain and continue in
full force and effect; (b) prejudice any right that Agent or the Lenders have or
may have in the future under or in connection with the Credit Agreement or any
other Financing Document; (c) waive any Default and/or Event of Default that may
exist and is continuing as of the date hereof or occur hereafter; or (d)
establish a custom or course of dealing among Borrower, on the one hand, and
Agent or any Lender, on the other hand.

 

2.The Credit Parties, Agent and Required Lenders hereby acknowledge and agree
that this letter agreement constitutes a Financing Document and shall not be
superseded by the Credit Agreement or any other Financing Document entered into
as of the date hereof and that this letter agreement cannot be modified or
terminated except with the written consent of each of the undersigned.

 

3.The provisions of the Credit Agreement regarding choice of law, jurisdiction,
venue and jury trial waiver are expressly incorporated here in and shall govern
this letter agreement. No Person other than the parties hereto, shall have any
rights hereunder or be entitled to rely on this Agreement and all third­party
beneficiary rights are hereby expressly disclaimed.

 

4.This letter agreement may be executed in any number of counterparts and by any
combination of the parties hereto in separate counterparts, each of which
counterparties shall be an original and all of which taken together shall
constitute one and the same letter agreement. Electronic signatures shall have
the same effect as original signatures. This letter agreement shall become
effective as of the date first above written when counterparts of this letter
agreement shall have been executed by the Credit Parties and Agent on behalf of
itself and the Required Lenders.

 

 

Please counter-sign this letter agreement below to indicate your consent and
agreement to the terms and conditions set forth herein.

 

Sincerely,

 

MIDCAP FINANCIAL TRUST,

as Agent on behalf of itself and the Required Lenders

 

 

By:

Apollo Capital Management, L.P., its investment manager

 

 

 

By:

Apollo Capital Management GP, LLC, its general partner

 

 

 

By: /s/ Maurice Amsellem

Name: Maurice Amsellem

Title:  Authorized Signatory

 

2

 

--------------------------------------------------------------------------------

 

MIDCAP FUNDING IV TRUST, as Revolving Loan Agent on behalf of itself and the
Required Lenders

 

 

By:

Apollo Capital Management, L.P., its investment manager

 

 

 

By:

Apollo Capital Management GP, LLC, its general partner

 

 

 

By: /s/ Maurice Amsellem

Name: Maurice Amsellem

Title:  Authorized Signatory

 

3

 

--------------------------------------------------------------------------------

 

 

Each Credit Party hereby acknowledges, understands and agrees to the terms and
conditions set forth above, and have caused this letter agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

SIENTRA, INC.

 

By: /s/ Paul Little                          

Name: Paul Little                          

Title:  CFO, SVP and Treasurer    

 

 

MIRADRY HOLDINGS, INC.

 

By: /s/ Paul Little                          

Name: Paul Little                          

Title:  CFO, SVP and Treasurer    

 

 

MIRADRY, INC.

 

By: /s/ Paul Little                          

Name: Paul Little                          

Title:  CFO, SVP and Treasurer    

 

 

MIRADRY INTERNATIONAL, INC.

 

 

By: /s/ Paul Little                          

Name: Paul Little                          

Title:  CFO, SVP and Treasurer    

 



1 Note: We need to verify no specific consents or notices are triggered by this
amendment vis-à-vis third parties.

4

 